Exhibit 10.8
ABTECH INDUSTRIES, INC.
2007 STOCK PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
     This Option Agreement is made and entered into by and between AbTech
Industries, Inc., a Delaware corporation (the “Company”) and
                                         (the “Optionee”), as of
                                        , 20            (the “Date of Grant”).
RECITALS
     A. The Company has adopted the AbTech Industries, Inc. 2007 Stock Plan (the
“Plan”) as an incentive to enhance the Company’s ability to attract and retain
the best available individuals for employment and advisory positions of
substantial responsibility by providing an opportunity to have a proprietary
interest in the success of the Company. To the extent not specifically provided
herein, all capitalized terms used in this Option Agreement shall have the same
meanings ascribed to them in the Plan.
     B. The Board has approved the granting of options to the Optionee pursuant
to the Plan to provide an incentive to the Optionee to focus on the long-term
growth of the Company.
     1. Grant of Option. The Company hereby grants to the Optionee the option
(“Option”) to purchase                                shares (subject to
adjustment pursuant to the Plan, as stated in Section 10 herein) of the
Company’s Common Stock (the “Shares”) on the terms and conditions set forth in
this Option Agreement. The Option granted under this Option Agreement is not
intended to be an “incentive stock option” under Section 422 of the Internal
Revenue Code of 1986, as amended.
     2. Vesting of Option. The Option shall vest and become exercisable in
accordance with the vesting schedule set forth on Schedule 1 attached to this
Option Agreement.
          2.1 Accelerated Vesting. If (i) the Company is a party to a merger or
consolidation, or series of related transactions, which results in the voting
securities of the Company outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or another entity) more than 50% of the
combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation; or (ii) subsequent
to the date of this Option Agreement any person or entity becomes the beneficial
owner (as defined in Rule 13-d(3) promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then-outstanding securities; or (iii) the
Company sells all or substantially all of its assets, then this Option shall
automatically become fully exercisable for all of the Shares. Upon, or in
anticipation of, such an event, the Administrator may cause the unexercised
portion of this Option to terminate at a specific time in the future and may
give the Optionee the right to exercise this Option during a period of time as
the Administrator, in its sole and absolute discretion, may determine.

      AbTech Industries, Inc. — 2007 Stock Plan — Non-Qualified Stock Option
Agreement   Page 1 of 12

 



--------------------------------------------------------------------------------



 



     3. Purchase Price. The price at which the Optionee is entitled to purchase
the Shares under the Option is $             per share.
     4. Term of Option. The Option granted under this Option Agreement shall
expire, unless otherwise exercised, upon the normal close of business of the
Company on                            , 20           (the “Expiration Date”),
subject to earlier termination under Section 8 below.
     5. Exercise of Option. The Option may be exercised by the Optionee as to
all or any part of the Shares then vested by delivery to the Company of written
notice of exercise and payment of the purchase price as provided in Sections 6
and 7 below.
     6. Method of Exercising Option.
          6.1 General. Subject to the terms and conditions of this Option
Agreement, the Option may be exercised by timely delivery to the Company of
written notice in the form attached hereto as Exhibit A, which notice shall be
effective on the date received by the Company. The notice shall state the
Optionee’s election to exercise the Option, the number of Shares to which the
election relates, the method of payment elected, the exact name or names in
which the Shares will be registered and the Social Security number of the
Optionee. The notice must be signed by the Optionee and must be accompanied by
payment of the purchase price. If the Option is exercised by a person or persons
other than Optionee under Section 8 below, the notice must be signed by such
other person or persons accompanied by proof acceptable to the Company of the
legal right of such person or persons to exercise the Option. All Shares
delivered by the Company upon exercise of the Option shall be fully paid and
nonassessable upon delivery.
          6.2 Taxes. No Shares will be delivered to the Optionee or other person
pursuant to the exercise of the Option until the Optionee or other person has
made arrangements acceptable to the Administrator for the satisfaction of
applicable income tax and employment tax withholding obligations, including,
without limitation, such other tax obligations of the Optionee incident to the
receipt of Shares. Upon exercise of the Option, the Company may offset or
withhold (from any amount owed by the Company to the Optionee) or collect from
the Optionee or other person an amount sufficient to satisfy such tax
withholding obligations.
     7. Method of Payment for Options. Payment for Shares purchased upon the
exercise of the Option shall be made by the Optionee in cash or such other
method permitted by the Administrator and communicated to the Optionee in
writing prior to the date the Optionee exercises all or any portion of the
Option.
     8. Termination of Relationship as a Service Provider.
          8.1 General. In the event that an Optionee ceases to be a Service
Provider for any reason other than death or Disability, then the Optionee may at
any time within 30 days after the effective date of such termination exercise
the Option to the extent that the Optionee was entitled to exercise the Option
at the date of termination, provided that in no event shall the Option be
exercisable after the Expiration Date.
          8.2 Death or Disability of Optionee. In the event the Optionee ceases
to be a Service Provider as a result of the Optionee’s death or Disability, the
vested portion of the

      AbTech Industries, Inc. — 2007 Stock Plan — Non-Qualified Stock Option
Agreement   Page 2 of 12

 



--------------------------------------------------------------------------------



 



Option shall remain exercisable for a period of six (6) months after the date of
the Optionee’s death or Disability. The Option may be exercised during such
period by the Optionee or the Optionee’s legal representative or representatives
in the case of a Disability or, in the case of death, by the person or persons
entitled to do so under the Optionee’s last will and testament or if the
Optionee fails to make a testamentary disposition of such Option or shall die
intestate, by the person or persons entitled to receive such Option under the
applicable laws of descent and distribution. An Option may be exercised
following the death or Disability of the Optionee only if the Option was
exercisable by the Optionee immediately prior to his death or Disability. In no
event shall the Option be exercisable after the Expiration Date. The
Administrator shall have the right to require evidence satisfactory to it of the
rights of any person or persons seeking to exercise the Option under this
Section 8 to exercise the Option.
          8.3 Forfeiture of Unvested Portion of Option. If, on the date on which
the Optionee ceases to be a Service Provider, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee (or his or
her legal representative(s) or other persons entitled to exercise the Option
after his or her death) does not exercise his or her Option within the time
specified in Section 8.1 or 8.2, as the case may be, the Option shall terminate
and the Shares covered by such Option shall revert to the Plan.
     9. Nontransferability. The Option granted by this Option Agreement shall be
exercisable only during the term of the Option provided in Section 4 hereof and,
except as provided in Section 8 above, only by the Optionee during his lifetime
and while an Optionee of the Company. This Option shall not be transferable by
the Optionee or any other person claiming through the Optionee, either
voluntarily or involuntarily, except by will or the laws of descent and
distribution.
     10. Adjustments in Number of Shares and Option Price. In the event of a
change in capitalization or such other event as specified in Section 13 of the
Plan, the Board will adjust the remaining Shares subject to this Option, all as
set forth in Section 13 of the Plan.
     11. Delivery of Shares. No Shares shall be delivered upon exercise of the
Option until (i) the purchase price shall have been paid in full in the manner
herein provided; (ii) applicable taxes required to be withheld have been paid or
withheld in full; (iii) approval of any governmental authority required in
connection with the Option, or the issuance of shares thereunder, has been
received by the Company; and (iv) if required by the Board, the Optionee has
delivered to the Board an investment representation statement as described in
Section 12. The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance and sale of any Shares pursuant to this Option Agreement shall relieve
the Company of any liability with respect to the nonissuance or sale of the
Shares as to which such approval shall not have been obtained. The Company,
however, shall use its best efforts to obtain all such approvals. If the Shares
covered by this Option Agreement exceed, as of the Date of Grant, the number of
shares of Common Stock that may be issued under the Plan without stockholder
approval, then this Option shall be void with respect to such excess Shares
unless the Company obtains stockholder approval of an amendment increasing the
number of shares of Common Stock issuable under the Plan prior to exercise of
the Option with respect to such excess Shares.

      AbTech Industries, Inc. — 2007 Stock Plan — Non-Qualified Stock Option
Agreement   Page 3 of 12

 



--------------------------------------------------------------------------------



 



     12. Securities Act. The Option granted hereunder may be exercised by the
Optionee only if (i) the Shares that are to be issued upon such exercise are
registered under the Securities Act and any and all other applicable securities
laws, or (ii) the Company, upon advice of counsel, determines that the issuance
of the Shares upon the exercise of this Option is exempt from registration
requirements. The Company shall not be required to deliver any Shares pursuant
to the exercise of all or any part of the Option if, in the opinion of counsel
for the Company, such issuance would violate the Securities Act or any other
applicable federal or state securities laws or regulations and or the
regulations of any stock exchange or trading market on which the Company’s
Common Stock may be listed at the time of such exercise and issuance. The Board
may require that the Optionee, prior to the issuance of any such shares pursuant
to exercise of the Option, sign and deliver to the Company an investment
representation statement declaring (i) that the Optionee is purchasing the
shares for investment and not with a view to the sale or distribution thereof;
(ii) that the Optionee will not sell any Shares received upon exercise of the
Option or any other securities of the Company that the Optionee may then own or
thereafter acquire except either (a) through a broker on a national securities
exchange or (b) with the prior written approval of the Company; and
(iii) containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.
The Company is under no obligation to register, under the Securities Act or any
other applicable securities laws, any of the Shares to be issued to the Optionee
upon the exercise of this Option or to take any action that would make available
any exemption from registration. If the Shares to be issued to the Optionee upon
the exercise of this Option have not been registered under the Securities Act
and all other applicable securities laws, those Shares will be “restricted
securities” within the meaning of Rule 144 under the Securities Act and must be
held indefinitely without any transfer, sale or other disposition unless (a) the
Shares are subsequently registered under the Securities Act and all other
applicable securities laws, or (b) the Optionee obtains an opinion of counsel
that is satisfactory in form and substance to counsel for the Company that the
Shares may be sold in reliance on an exemption from registration requirements.
In the event that the Shares to be issued upon exercise of this Option are
“restricted securities,” the certificates representing such Shares shall be
endorsed with a legend reflecting the restrictions on transfer of such Shares
under the Securities Act and other applicable securities laws.
     13. No Employment or Service Contract. Nothing in this Option Agreement or
in the Plan shall confer upon the Optionee any right to continue in the service
of the Company (or any Parent or Subsidiary of the Company employing or
retaining the Optionee) for any period of time or to interfere with or otherwise
restrict in any way the rights of the Company (or any Parent or Subsidiary of
the Company employing or retaining the Optionee) or the Optionee, which rights
are hereby expressly reserved by each, to terminate the service of Optionee at
any time for any reason whatsoever, with or without cause.
     14. Market Stand-off and Stock Lock-up. The Optionee hereby agrees that, at
the request of the Company, the Optionee (or in the case of the Optionee’s
death, his or her successors) shall agree not to sell or otherwise transfer any
acquired Shares during any stock lock-up period agreed to by the Company and the
managing underwriter associated with any public offering of Common Stock.

      AbTech Industries, Inc. — 2007 Stock Plan — Non-Qualified Stock Option
Agreement   Page 4 of 12

 



--------------------------------------------------------------------------------



 



     15. Copy of Plan. By the execution of this Option Agreement, the Optionee
acknowledges receipt of a copy of the Plan.
     16. Obligation to Exercise. The Optionee shall have no obligation to
exercise any option granted by this Option Agreement.
     17. Governing Law. This Option Agreement shall be interpreted and
administered under the laws of the State of Arizona.
     18. Amendments. This Option Agreement may be amended only by a written
agreement executed by the Company and the Optionee.
     IN WITNESS WHEREOF, the Company has caused this Option Agreement to be
signed by its duly authorized representative and the Optionee has signed this
Option Agreement as of the date first written above.

            ABTECH INDUSTRIES, INC.
      By:           Glenn R. Rink        President and Chief Executive Officer 
      OPTIONEE              Printed Name:

 

      AbTech Industries, Inc. — 2007 Stock Plan — Non-Qualified Stock Option
Agreement   Page 5 of 12

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
VESTING SCHEDULE
[Insert vesting schedule here: time-based and/or performance-based vesting]

      AbTech Industries, Inc. — 2007 Stock Plan — Non-Qualified Stock Option
Agreement   Page 6 of 12

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EXERCISE NOTICE
AbTech Industries, Inc.
4110 North Scottsdale Rd.
Suite 235
Scottsdale, AZ 85251
Attention: Secretary
     Effective as of today,                            20           , the
undersigned (the “Optionee”) hereby elects to exercise the Optionee’s option to
purchase                                          shares of the Common Stock
(the “Shares”) of AbTech Industries, Inc., (the “Company”) under and pursuant to
the Company’s 2007 Stock Plan, as amended from time to time (the “Plan”) and the
Non-Qualified Stock Option Agreement (the “Option Agreement”) dated
                                        , 20           . Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Exercise Notice.
     1. Representations of the Optionee. The Optionee acknowledges that the
Optionee has received, read and understood the Plan and the Option Agreement and
agrees to abide by and be bound by their terms and conditions.
     2. Rights as Shareholder. Until the stock certificate evidencing such
Shares is issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
shall issue (or cause to be issued) such stock certificate promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 13 of the Plan.
The Optionee shall enjoy rights as a shareholder until such time as the Optionee
disposes of the Shares.
     3. Delivery of Payment. The Optionee herewith delivers to the Company the
full Exercise Price for the Shares in the amount of
$                                         by means of (indicate method of
payment):
                                                                         
       .
     4. Tax Consultation. The Optionee understands that the Optionee may suffer
adverse tax consequences as a result of the Optionee’s purchase or disposition
of the Shares. The Optionee represents that the Optionee has consulted with any
tax consultants the Optionee deems advisable in connection with the purchase or
disposition of the Shares and that the Optionee is not relying on the Company
for any tax advice.
     5. Taxes. The Optionee agrees to satisfy all applicable federal, state and
local income and employment tax withholding obligations and herewith delivers to
the Company the full amount of such obligations or has made arrangements
acceptable to the Company to satisfy such obligations.

      AbTech Industries, Inc. — 2007 Stock Plan — Non-Qualified Stock Option
Agreement   Page 7 of 12

 



--------------------------------------------------------------------------------



 



     6. Restrictive Legends. The Optionee understands and agrees that the
Company shall cause the legends set forth below or legends substantially
equivalent thereto, to be placed upon any certificate(s) evidencing ownership of
the Shares together with any other legends that may be required by the Company
or by state or federal securities laws:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE THEREWITH.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET FORTH IN THE OPTION
AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF
WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER
RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES.
     7. Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon the Optionee and his or her heirs, executors, administrators,
successors and assigns.
     8. Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
     9. Administration and Interpretation. The Optionee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Optionee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
     10. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Arizona
without giving effect to any choice of law Rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Arizona to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

      AbTech Industries, Inc. — 2007 Stock Plan — Non-Qualified Stock Option
Agreement   Page 8 of 12

 



--------------------------------------------------------------------------------



 



     11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.
     12. Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.
     13. Entire Agreement. The Plan and the Option Agreement are incorporated
herein by reference and together with this Exercise Notice constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee’s interest except by means of a writing signed by the
Company and the Optionee. Nothing in the Plan, the Option Agreement and this
Exercise Notice (except as expressly provided therein) is intended to confer any
rights or remedies on any persons other than the parties.

         
Submitted by:
  Accepted by:    
 
       
OPTIONEE:
  ABTECH INDUSTRIES, INC.    
 
       
(Signature)
  By:

    Social Security Number:

          Title:

   
 
       
Address:
  Address:    
 
       
 
  4110 North Scottsdale Rd.    
 
  Suite 235    
 
  Scottsdale, AZ 85251    
 
       

      AbTech Industries, Inc. — 2007 Stock Plan — Non-Qualified Stock Option
Agreement   Page 9 of 12

 